In a support proceeding the appeal is from an order of the Family Court, Kings County, dated November 14, 1969, which (1) directed that the support provisions of prior orders of said court, dated February 2, 1968 and September 12, 1968, respectively, be continued, i.e., that appellant pay $100 semimonthly for the support of his two infant children, issue of his marriage to petitioner, plus $10 semimonthly on account of arrears; (2) denied appellant’s application for a downward revision of said support directions; and (3) directed appellant to give a $500 bond or serve a 60-day jail sentence in the event he would fail to comply with the support orders. Order affirmed, without costs. No opinion. Conditional stay granted by this court’s order dated January 8, 1970 vacated. Christ, Acting P. J., Rabin, Hopkins, Munder and Brennan, JJ., concur.